Citation Nr: 1618450	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-24 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

Whether the decision to reduce the assigned rating for service-connected right knee disability, status post arthroscopy, from 30 percent to 10 percent, effective December 1, 2010, was proper.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to September 1999 and from November 2001 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which reduced the disability rating for right knee injury status post arthroscopy from 30 to 10 percent, effective December 1, 2010.  The reduction was proposed in a May 2010 rating decision.

The Veteran and his wife testified at a hearing before the undersigned in February 2016.  A hearing transcript is of record.

The Veteran clarified during the hearing that apart from seeking restoration of the reduced disability rating for the right knee disability from December 2010 to October 2012, that he did not wish to pursue the higher disability rating for the knee disability.  He voiced a desire to apply for a TDIU.  The Veteran has not filed a claim or intent to file a claim as prescribed by VA.  See 38 C.F.R. § 3.155 (2015).  TDIU is an element of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board does not currently have jurisdiction over a claim for increase.

The issues of entitlement to service connection for a left knee disability and for a hip disability, including as secondary to service-connected right knee disability, were also raised during the Veteran's February 2016 hearing.  The Veteran has also not filed claims or intent to file claims as prescribed by 38 C.F.R. § 3.155 (2015).


FINDINGS OF FACT

1.  At the time of the reduction to a 10 percent rating on December 1, 2010, the 30 percent rating for the service-connected right knee disability had been in effect since June 18, 2009, less than five years.

2.  The evidence used to reduce the rating for the right knee disability from 30 to 10 percent did not show improvement in the veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the rating assigned for the service-connected right knee disability, from 30 percent to 10 percent, effective December 1, 2010, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Codes (DCs) 5257-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the AOJ reduced the rating for right knee patellofemoral syndrome with instability, effective, December 1, 2010, his 30 percent rating had been continuously in effect since June 18, 2009, a period of less than five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b), regarding evidentiary requirements for disability rating in effect for a period of five years or more, are not applicable.  

Nonetheless, the United States Court of Appeals for Veteran's Claims (Court) has made it clear that 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any reduction case, irrespective of the time period that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In the instant case, the Veteran was assigned an initial 30 percent disability rating based on the results of a June 2009 VA examination that showed a limitation of right knee extension to 20 degrees.  Flexion was to 114 degrees.  The examination report additionally indicated that the Veteran had giving-way, instability, stiffness, weakness, and pain in the knee.  He also reported having severe flare-ups of joint disease on a weekly basis.  He walked with an antalgic gait and used a crutch.  The examiner concluded that although the Veteran was not employed, the right knee disability had effects on his usual daily activities, including a mild effect on his ability to do chores and travel; a moderate effect on his ability to shop, exercise, and participate in recreation; and that the disability prevented him from participating in sports and driving.  

During the April 2010 VA examination, the examiner noted that the Veteran still experienced stiffness.  He required the use of a brace at all times, and continued to have an antalgic gait.  The examiner recorded a range of motion from zero to 125 degrees, but indicated that she was unable to test whether there were additional limitations following three repetitions, because the Veteran indicated that he could not do squats to test the knee due to pain and that he could not get back up after going down.  She noted that the Veteran was employed part-time as a grass cutter and driver for a transport company and concluded that his right knee disability did not have significant effects on his usual occupation.  The examiner further concluded that the right knee disability did have effects on his usual daily activities, including a mild effect on his ability to do chores, travel; exercise, travel, drive, and participate in recreation; and a severe effect on his ability to participate in sports.  

Contemporaneous treatment records additionally describe the severity of the Veteran's right knee disability.  February and June 2010 VA primary care treatment reports noted that the Veteran wore a medial unloader brace and that he walked stiff-legged.  

During a May 2010 orthopedic surgery consultation, the clinician indicated that the Veteran had -10 degrees extension to 95 degrees flexion and tenderness.  The Veteran reported that he could not walk without wearing brace and that his knee wanted to give out.  He reported having a hard time driving his truck due to pain.  The clinician noted that he had completed a lot of physical therapy but had never achieved full extension or flexion.  He also noted that the Veteran had an antalgic gait and walked with a bent leg.  The medical impression was right knee arthrofibrosis.  The clinician instructed the Veteran that he may need to have surgery in the future.  Medical findings were substantially the same during a September 2010 orthopedic surgery consultation; however, x-ray results additionally showed mild degenerative spurring at the patellofemoral compartment.  

During a December 2010 consultation, the Veteran reported that he was unable to climb stairs leading with his right leg, and that when he climbed stairs his knee would give out.  He indicated having pain focally right in the center of the knee.  On examination, the examiner noted that he rested his knee in a slightly flexed position and that extension caused him pain, but while distracting him, he could extend down to approximately 10 degrees short of full extension.  

During an April 2011 consultation, the Veteran reported that he had continued severe right knee pain.  He has also had significant continued right lower extremity swelling, and sweating of the knee.  He was extremely hypersensitive, that even having a sheet lying on to top of the knee at night caused significant pain.  His range of motion was from approximately 30 to 90 degrees, and this caused him a significant amount of pain.  

During a March 2013 RO Decision Review Officer hearing, the Veteran contested the findings of the April 2010 VA examination report, contending that he did not have full extension, even after three-and-a-half years of physical therapy.  He also reported that he had not been taken out of his brace, but that he had used the brace constantly over the preceding four years.  During his February 2016 Board hearing, he reported that his knee disability had never improved, but had consistently increased in severity.  

Based on the foregoing, and most especially the contemporaneous medical evidence that calls in to question findings from the May 2010 VA examination report upon which the Veteran's disability rating was reduced, especially where the report concluded that the Veteran had normal right knee extension, the Board finds that the evidence fails to show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Significantly, the evidence indicates that the right knee disability has continued to have significant effects on his usual occupation, and that he continued at a substantially similar level of severity from December 2010 to September 2012.  There was no clear showing of improvement of the disability.  See Brown (Kevin), supra.

Therefore, reduction of the Veteran's disability rating for the service-connected right knee disability, status post arthroscopy, from 30 percent to 10 percent, was improper.  


ORDER

The reduction in the disability rating for the right knee disability, status post arthroscopy, from 30 percent to 10 percent, effective December 1, 2010, was not proper; therefore, the 30 percent rating is restored, effective December 1, 2010.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


